Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “plate-shaped” does not have antecedent basis in the specification, see rejection under 35 USC 112(b) below.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 4, “in a total” should read - -for a total- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 as amended now states that the band is “band-shaped” and “plate-shaped” which is unclear with regards to the actual shape of the band since both terms 
Claims 8 and 10 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: multiple load and return paths (multiple circulations paths).  Claim 6 only sets forth an assembly that includes one circulation path (load portion, return portion and turn path), however claims 8 and 10 are defining two upper and lower turn paths (4 in total) but to have four in total there must be more than one load and return portion, in other words there must be four circulation paths but this is not set forth.  The claim should be amended in some manner to make it clear that at least for claims 8 and 10 there is now a requirement for multiple circulation paths.  See additional rejection under 35 USC 112(b) that follows.
Claims 8 and 10 and recites the limitation "the lower loaded path" and “the lower return path” in lines 4 and 5.  There is insufficient antecedent basis for these limitation in the claim.  Specifically, the claims only define upper and lower turn paths, not .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Teramachi, USP 5,993,064, in view of Hsu, USP 8,926,181.
Regarding claim 6, Teramachi discloses a motion guide apparatus (see figure 7) comprising: a track member (10) including a rolling element rolling portion (11); a carriage (20) including a loaded rolling element rolling portion (23) facing the rolling element rolling portion (11), a return path (24) parallel to the loaded rolling element rolling portion (23), and a substantially U-shaped turn path (32) connected to the loaded rolling element rolling portion (23) and the return path (24); and a plurality of rolling elements (3) arranged in a loaded path between the rolling element rolling portion and the loaded rolling element rolling portion, the return path, and the turn path in such a manner as to be capable of circulating, wherein the rolling elements are held by a retainer band (5), the retainer band includes a single band-shaped band body (see band as shown in Figure 4), and a plurality of spacers (see figure 4 showing a spacer element between adjacent balls, labeled as 4 in figure 5) that are disposed between the rolling 


    PNG
    media_image1.png
    499
    328
    media_image1.png
    Greyscale

Teramachi does not disclose that the in addition to being a single band body that the band is flat since Teramachi discloses an X or crossed shaped band.
Hsu teaches that a retainer band that is a single flat band body can be used in a motion guide device where the single flat band is also deflected so that the portion of the retainer band that is in the return path (3) and the portion that is in the load path (4) form a v-shape (see dashed lines 33 and 53 in figure 3).
It would have been obvious to one having ordinary skill in the art to modify Teramachi and replace the X or crossed band body with a flat band body that also is meant to bend to form a v-shape, as taught by Hsu, since substituting between different 

Regarding claim 8, Teramachi discloses that when viewed from the front of the carriage in a state where the motion guide apparatus is placed on a horizontal plane (same view as shown in figure 7 of Teramachi), an upper turn path and a lower turn path are provided in each of the left and right sides of the carriage, for a total of four, the retainer band in the a lower load path and a lower return path forming the inverted v-shape (see annotated figure above), the upper turn path bends upward into a convex shape, and the lower turn path bends downward into a convex shape (see dashed lines in figure above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramachi, USP 5,993,064, in view of Hsu, USP 8,926,181, as applied to claim 6, and further in view of Nobukuni, WO2009/028328.
Regarding claim 7, Teramachi does not disclose that two or more rows of rolling elements are held by the retainer band.
Nobukuni teaches that a linear slider can be configured with two rows of rolling elements held by a single retainer band (see Figures 4a and 4b) for the purpose of providing an arrangement that reduces load on the balls and fluctuation and vibration of the moving block minimized (see paragraphs 0045-0047 of the attached translation).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Teramachi and add additional rows of balls held in a single retainer, as taught Nobukuni, for the purpose of providing an arrangement that reduces load on the balls and fluctuation and vibration of the moving block minimized (adding additional rolling elements provides more elements to support greater load or provide a greater distribution of the load, more elements allows for less load per element).
Regarding claim 10, Teramachi discloses that when viewed from the front of the carriage in a state where the motion guide apparatus is placed on a horizontal plane (same view as shown in figure 7 of Teramachi), an upper turn path and a lower turn path are provided in each of the left and right sides of the carriage, the retainer band in the a lower load path and a lower return path forming the inverted v-shape (see .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramachi, USP 5,993,064, in view of Hsu, USP 8,926,181, as applied to claim 8 above, in view of Teramachi, USP 4,595,244 (Teramachi’244).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramachi, USP 5,993,064, in view of Hsu, USP 8,926,181 and Nobukuni, WO2009/028328, as applied to claim 10 above, and further in view of Teramachi, USP 4,595,244 (Teramachi’244).
Regarding claims 9 and 11, Teramachi discloses that the upper turn path and the lower turn path are furthest apart at center portions thereof in a width direction (see dashed lines in figure 7) and that end plates (lids 30) with the turning paths are formed/placed one on each end of the carriage.
However Teramachi does not disclose that a mounting bolt is used to attach the end plate and is placed between the upper turn path and the lower turn path.
Teramachi’244 teaches that the end plate (30) with the turn paths of a linear slider can be attached with a bolt (see bolt heads shown in figure 8) with the mounting hole for the bolt in the carriage being placed between the upper turn path and the lower turn path (see figure 7 with the dashed circle between 26 and 28 or 26’ and 28’).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Teramachi and use a mounting bolt placed between the turn paths in .
Response to Arguments
Applicant's arguments filed February 9, 2021, with respect to the rejection under 35 USC 112 have been fully considered but they are not persuasive.  Applicant’s remarks address both issues raised but does not argue how the amendment resolves both issues, while its clear how the amendment resolves the turn path issue raised the amendment does not resolve the issue of omitted structure.  It appears that Applicant is attempting to resolve this by stating “the” lower return path and “the” lower load path in lines 4-5 of claims 8 and 10 but this does not resolve the problem as multiple load paths and return paths are not being positively recited and there is no lack of antecedent basis for “the lower” portions as claimed.  The claims should be amended to further recite, for example, a plurality of load paths each connected to a respective turn path and a plurality of return paths each connected to a respective turn path then it can be said that the load and return paths connected to the lower turn path(s) have the inverted shape.
Applicant’s arguments with respect to the prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656